Case 5:17-cv-00939-EEF-MLH Document 24 Filed 09/30/20 Page 1 of 1 PageID #: 664




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

LADERICK LAMONTRAY DEON JOHNSON CIVIL ACTION NO. 17-cv-0939
#619597

VERSUS                                                 JUDGE ELIZABETH E. FOOTE

JEFF LANDRY                                            MAGISTRATE JUDGE HORNSBY


                                       JUDGMENT

          For the reasons assigned in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and having thoroughly reviewed the record, including the written

 objections filed, and concurring with the findings of the Magistrate Judge under the

 applicable law;

          IT IS ORDERED that Petitioner’s petition for writ of habeas corpus is DENIED.

          Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

 Courts requires the district court to issue or deny a certificate of appealability when it enters

 a final order adverse to the applicant. The court, after considering the record in this case

 and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of appealability

 because the applicant has not made a substantial showing of the denial of a constitutional

 right.

          THUS DONE AND SIGNED at Shreveport, Louisiana, this the

 __29th_________ day of __September_________________, 2020.

                                                  _________________________________
                                                       ELIZABETH ERNY FOOTE
                                                   UNITED STATES DISTRICT JUDGE
